Citation Nr: 0200511	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  98-13 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a hearing loss 
disability.

2.  Entitlement to an increased original disability rating 
for migraine headaches, currently evaluated as 10 percent 
disabling.

3. Entitlement to a separate compensable rating for tinnitus.

4.  Entitlement to a compensable original rating for a 
prostate condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to March 
1998.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a May 1998 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The issues of entitlement to increased disability ratings for 
migraine headaches and a prostate condition are addressed in 
the REMAND below.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran claims for service connection has been developed.

2.  There is no competent evidence that the veteran has a 
current hearing loss disability.

3.  The veteran presently recurrent tinnitus resulting from 
his migraine headaches. 


CONCLUSIONS OF LAW

1.  A hearing loss disability is not shown to have incurred 
in or been aggravated by the veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1111 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303, 3.304 (2001).

2.  The criteria for a separate rating of 10 percent, but not 
greater, for tinnitus are met, pursuant to the amended 
criteria for the evaluation of disease of the ear effective 
June 10, 1999, subject to the laws and regulations governing 
the disbursement of monetary benefits.  38 U.S.C.A. §§ 1155, 
5107 (West 1999 & Supp. 2001); 38 C.F.R. Part 4, § 4.87, 
Diagnostic Code 6260 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) and VA 
implementing regulations on the veteran's claims for service 
connection for a hearing loss disability and a separate 
compensable rating for tinnitus.  38 U.S.C.A. §§ 5100-5107 
(West Supp. 2001); 66 Fed Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified as amended as 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  See also, McQueen v. Principi, No. 96-
403 (U.S. Vet. App. Mar. 13, 2001) (per curiam).  The law 
provides that VA has a duty to assist veterans and other 
claimants in developing their claims for VA benefits.  The 
Board notes that the veteran's application for the benefits 
at issue is complete.  

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  VA is under an affirmative duty to obtain a 
claimant's pertinent service records.  The veteran's service 
medical records are associated with the claims folder.  
Accordingly, the Board finds that the duty to assist the 
veteran in obtaining pertinent service records is satisfied.  

The duty to assist also requires that VA obtain all pertinent 
VA treatment records.  Reports of VA examinations have been 
associated with the claims folder.  In addition, post service 
VA treatment records referenced by the veteran have been 
obtained and associated with the claims folder.  The veteran 
has not alleged that he has received private medical 
treatment for his claimed hearing loss disability or tinnitus 
since separation from active duty.  As VA has secured all 
medical records that the veteran has identified pertinent to 
these claims, VA's duty to assist the claimant in this regard 
is clearly satisfied.  See 38 U.S.C.A. § 5103A.  

VA has examined the veteran in conjunction with these claims.   
Accordingly, that aspect of the "duty to assist" is also 
satisfied.  The veteran has been advised of the evidence that 
would be necessary for him to substantiate his claim, by 
means of the various developmental letters from the RO, as 
well as a statement of the case and supplemental statement of 
the case that have been issued during the appellate process.  
See 38 U.S.C. § 5103(a); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(b)).  With 
respect to his claims for service connection for a hearing 
loss disability and a separate compensable rating for 
tinnitus, the veteran has not alleged that any records of 
probative value that may be obtained and which have not 
already been associated with his claims folder are available.

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefit sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim, have been satisfied, and that returning the 
case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review.  There is no reasonable possibility that 
readjudication of the claim by the RO would produce a 
different result. 

I.  Service Connection for a Hearing Loss Disability

The veteran contends that he developed a hearing loss 
disability as a result of inservice noise exposure.  After a 
review of the evidence, the Board finds that his contentions 
are not supported by the evidence.  Accordingly, his claim 
fails. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304, 3.305 (2001).  The Board 
concludes that medical evidence is needed to lend plausible 
support for the issue presented by this case because it 
involves a question of medical fact requiring medical 
knowledge or training for its resolution.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); see also Layno v. Brown, 6 
Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

In order to establish service connection for a particular 
disability, the evidence must show that the disability is 
currently manifest.  Brammer v. Derwinski, 3Vet. App. 223, 
225 (1992) (Congress specifically limits entitlement for 
service-connected disease or injury to case where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  In the absence of proof of present disability there 
can be no valid claim.)  

While the veteran contends that he currently has a hearing 
loss disability, he has presented no clinical evidence or 
opinion indicating that he currently has such disability.  
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001).  

In January 1999, the veteran was afforded a VA audiological 
examination.  Pure tone thresholds, in decibels, were 
recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
20
25
LEFT
10
10
10
20
10

Average puretone threshold in the right ear was 18.  Average 
puretone threshold in the left ear was 13.  Speech audiometry 
revealed speech recognition ability of 96 percent, 
bilaterally.  The VA examiner summarized these findings by 
noting that the results suggest that the veteran's hearing 
was within normal limits through 4,000 Hz bilaterally.  
Accordingly, the Board finds that the clinical evidence does 
not show that the veteran presently has a hearing loss 
disability as defined by VA regulations.  38 C.F.R. § 3.385 
(2001). 

The veteran has presented no diagnostic studies or clinical 
evidence indicating that he currently has a hearing loss 
disability.  He is competent to report his symptoms; however, 
in the absence of evidence indicating that he has the medical 
knowledge or training requisite for the rendering of clinical 
opinions, the Board must find that his contentions with 
regard to the present of a current hearing loss disability to 
be of no probative value.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).

Since, as set forth above, service connection cannot be 
granted for a disease or disability that is not currently 
manifested, the Board must find that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a hearing loss disability.  Accordingly, his 
claim for service connection is denied.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304, 3.305.

The Board must point out that the veteran is free to submit 
new and material evidence, and so attempt to reopen his claim 
for service connection, at any time.

II.  Compensable Rating for Tinnitus

Service connection may be established for a current 
disability which has not been clearly shown in service where 
there is a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service is shown.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2000); 
Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet.App. 141, 143 (1992).  Additionally, service 
connection may be established on a secondary basis if the 
claimed disability is shown to be proximately due to or the 
result of a service connected disease or injury.  38 C.F.R. 
§ 3.310 (2001).  
In the present case, service connection for migraine 
headaches with associated tinnitus was established in May 
1998.  The veteran contends that a separate compensable 
disability rating is warranted for his tinnitus.  After a 
review of the evidence, the Board finds that his contentions 
are supported by the evidence and that a separate 10 percent 
disability rating is appropriate for this disability.  
Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The percentage ratings in the Schedule for Rating 
Disabilities (Schedule) represent, as far as can practicably 
be determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2001).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).

The severity of diseases of the ear is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
38 C.F.R. § 4.87 (2001) of the Schedule.  Under Diagnostic 
Code 6260, recurrent tinnitus warrants a 10 percent 
disability evaluation. A note to Diagnostic Code 6260 states 
that a separate evaluation for tinnitus may be combined with 
any diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.  Migraine 
headaches are evaluated under Diagnostic Code 8100.  
38 C.F.R. § 4.124a (2001).  As tinnitus does not support an 
evaluation under the diagnostic criteria for migraines, a 
separate evaluation for the veteran's tinnitus is possible 
under the current rating criteria. 

The Board notes that during the pendency of the veteran's 
appeal, the criteria for evaluating ear disabilities were 
amended effective June 10, 1999.  The United States Court of 
Appeals for Veterans Claims, formerly the United States Court 
of Veterans Appeals, (Court) has held that for the purpose of 
appeals, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant should be applied unless provided 
otherwise by statute.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991).  Under the rating criteria in effect prior to 
June 10, 1999, a 10 percent disability rating is appropriate 
for tinnitus persistent as a symptom of head injury, 
concussion or acoustic trauma.  Under both the old and new 
schedular criteria, the maximum schedular rating that can be 
assigned for tinnitus is 10 percent.  The Board finds that 
the criteria currently in effect is more favorable to the 
veteran as it does not require that the veteran's tinnitus be 
a symptom of head injury, concussion or acoustic trauma.

Service medical records show that the veteran was seen with 
complaints of headaches during active service.  In September 
1995, he was treated for migraine headaches with associated 
roaring in his ears and dizziness.  A January 1999 VA 
examination report shows that the veteran reported bilateral 
constant tinnitus described as a ringing.  

As the evidence as set forth above, shows recurrent bilateral 
tinnitus began in service and is related to the veterans 
service connected migraine headaches, the Board finds that 
the criteria for an increased rating for tinnitus have been 
met.  As the evidence shows recurrent tinnitus, a 10 percent 
disability rating is warranted. 38 C.F.R. § 4.86, Diagnostic 
Code 6260 (2001).  A rating for tinnitus in excess of 10 
percent is not provided for in the Schedule.  Accordingly, a 
separate disability rating of 10 percent, but no greater, is 
appropriate for the veteran's tinnitus. 38 C.F.R. §38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
Part 4, § 4.87, Diagnostic Code 6260 (2001).

The Board has found that the veteran has been assigned the 
maximum schedular rating for that portion of his disability 
which may be rated as tinnitus.  Preliminary review of the 
record does not reveal that the RO expressly considered 
referral of the case to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2001).  This regulation provides that, to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The Board also finds that the evidence 
does not show exceptional or unusual circumstances which 
might warrant referral for consideration of extraschedular 
compensation.  The evidence does not show that the veteran's 
tinnitus has resulted in hospitalization or symptomatology 
that is not provided for under in the Schedule.  Thus, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).


ORDER

Service connection for a hearing loss disability is denied.  
A disability rating of 10 percent, but no greater, is granted 
for tinnitus.


REMAND

With respect to the veteran's claims for increased disability 
ratings for migraine headaches and a prostate condition, a 
remand is required for compliance with the notice and duty to 
assist provisions contained in the VCAA with its implementing 
regulations.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)). 

As stated previously, the duty to assist requires VA to 
provide a medical examination or opinion when such 
examination is necessary to make a decision on the claim.  
38 U.S.C.A.§ 5103A; 66 Fed. Reg. 45,620 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c).  
Additionally, the "duty to assist" requires a "thorough 
and contemporaneous medical examination" that is sufficient 
to ascertain the current level of disability, and accounts 
for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination must consider the records of prior 
medical examinations and treatment in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  In the present case, while the veteran was afforded 
VA neurological and genitourinary examinations in January 
1999, the examination reports indicate that the veteran's 
claims folder was not available for review by the VA 
examiners.  Thus, the Board finds that the examination 
reports should be returned to the examining physicians for 
consideration of the veteran's medical history, to include 
service medical records and post service VA treatment 
records.  

While the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  
Accordingly, based on the discussion above, the case is 
REMANDED for the following development:

1.  The RO should ask the VA physicians 
that conducted the January 1999 VA 
neurological and genitourinary 
examination reports to prepare addenda to 
the reports with consideration of the 
claims folder to include pertinent 
inservice and postservice treatment 
records.  The entire claims folder and a 
copy of this remand must be made 
available to and reviewed by the 
examiner(s) prior to the evaluation(s). 

The examiner(s) should provide the 
following information in the addenda:

a) The examiner(s) should perform a 
thorough review of the veteran's 
claims file and medical history and 
should state in the addendum to the 
examination report that such review 
has been conducted. 

b)  The examiner(s) should comment 
on the frequency and severity of the 
veteran's migraine headaches.  In 
particular, the examiner(s) should 
indicate whether or not migraine 
headaches result in prostrating 
attacks.  If the examiner determines 
that further examination of the 
veteran is required to comply with 
this remand, a new examination 
should be scheduled. 

c)  The examiner(s) should indicate 
whether the veteran's prostate 
condition results in voiding 
dysfunction or urinary tract 
infections.  If the veteran's 
prostate condition results in 
voiding dysfunction or urinary tract 
infection, the examiner(s) should 
comment on the frequency and 
duration of such manifestations. If 
the examiner determines that further 
examination of the veteran is 
required to comply with this remand, 
a new examination should be 
scheduled.

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report(s).

2.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report(s).  If the requested 
examination does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report(s) must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2001); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

3.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.  

4.  Upon completion of the above, the RO 
should readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  
		
5.  If the decision with respect to the 
claim remains adverse to the veteran, 
either in whole or in part, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that if there is additional evidence that 
can be obtained or generated, he should submit that evidence 
to the RO.

The purposes of this REMAND are to obtain additional 
information and comply with due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 



